DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 1/17/22 is acknowledged.  The traversal is found persuasive and the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LeCoq (US 8,109,234) in view of Schneider (US 6,520,365) further in view of Shaw (US 5,429,437).
Regarding claims 1 and 4, LeCoq (figs. 7-11) discloses a collapsible container 24 comprising: 
a bottom plate (bottom of component 28); 
a first ring (side wall of component 28), disposed around the bottom plate; 
a second ring 30, wherein a caliber of the second ring 30 is smaller than a caliber of the first ring; wherein the second ring can be moved and be stored in an inner side of the first ring;
LeCoq fails to disclose:
a spring, wherein two ends of the spring are respectively connected to the first ring and the second ring to maintain a distance between the first ring and the second ring, when the spring is compressed; 
a cladding layer, cladding the bottom plate, the first ring, the second ring and the spring to form a chamber; wherein the cladding layer is made of waterproof and breathable fabric.  and 
at least two fastening parts, disposed symmetrically on an outer side of the first ring for fastening the second ring when the second ring is moved to the inside of the first ring.  
However, Schneider teaches a collapsible container having a spring 22, wherein two ends of the spring 22 are respectively connected to a first ring and the second ring to maintain a distance between the first ring and the second ring, when the spring 22 is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of LeCoq, a spring, as taught by Schneider, for the predictable result of making the container more rigid during use.
It would also have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of LeCoq, two fastening parts, as further taught by Schneider, for the predictable result of keeping the container in the collapse state until use.
Further, Shaw teaches a collapsible container having a cladding layer 11, 12, cladding the container wherein the cladding layer is made of waterproof and breathable fabric (fig. 3 and col. 3, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of LeCoq, a cladding layer, as taught by Shaw, for the predictable result of providing a container that is impermeable to liquid.
Regarding claim 2, Schneider further teaches when only one the fastening part is used to fasten one side of the second ring, the other side of the second ring is lift up by the spring to form an inclined container by the first ring, the spring and the second ring (figs. 3-5).  
Regarding claim 3, Schneider further teaches the fastening parts 66 being quick fasteners (figs. 3-5).

Regarding claim 6, the modified LeCoq fails to disclose the sleeves disposed respectively on inner walls of the first ring and the second ring, wherein the two ends of the spring are respectively extending along the inner walls of the first ring and the second ring and penetrating through the sleeves for fixing the two 13ends of the spring on the inner walls of the first ring and the second ring.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have relocated the sleeve of the modified LeCoq, on the inner walls of the rings, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Schneider further teaches front portions of the two ends of the spring 22 being respectively sheathed with protective sheaths 36 (figs. 3-5).
Regarding claim 8, LeCoq further discloses the first ring and the second ring are made of plastic (col. 3, lines 55-60).  
Regarding claim 9, the modified LeCoq discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose a diameter of a cross-section of the spring is 0.5 mm to 1 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the diameter of the spring of the modified LeCoq, 0.5-1mm, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have sewn the cladding layer of the modified LeCoq, on the first ring and the second ring for the predictable result of preventing separation of the components and damage to the device.
Regarding claim 12, LeCoq further discloses at least two the collapsible containers 10, 24 wherein the two collapsible containers have different calibers, the caliber of the first ring of the collapsible container with smaller caliber is smaller than the caliber of the second ring of the collapsible container with larger caliber, thereby the collapsible container with smaller caliber may be stored completely in the collapsible container with larger caliber (figs. 10-11).
Regarding claim 13, LeCoq further discloses a connecting part 38 capable of connecting respectively the two collapsible containers having different calibers (figs. 10-11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LeCoq (US 8,109,234) in view of Schneider (US 6,520,365) and Shaw (US 5,429,437) as applied to claim 1 above, further in view of Tellepsen (US 2021/0068366).
Regarding claim 10, the modified LeCoq discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose a buckle disposed on the outside of the first ring.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of LeCoq, a buckle for the predictable result of coupling the dish to the collar of an animal as taught by Tellepsen in paragraph 0020.
Regarding the location of the buckle, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BLAINE G NEWAY/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735